
	

113 HRES 678 IH: Providing for the consideration of the bill (S. 815) to prohibit employment discrimination on the basis of sexual orientation or gender identity.
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 678
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Mr. Polis submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for the consideration of the bill (S. 815) to prohibit employment discrimination on the
			 basis of sexual orientation or gender identity.
	
	
		That immediately upon adoption of this resolution, the House shall proceed to the consideration in
			 the House of the bill (S. 815) to prohibit employment discrimination on
			 the basis of sexual orientation or gender identity. All points of order
			 against consideration of the bill are waived. The amendment described in
			 section 2 shall be considered as adopted. The bill, as amended, shall be
			 considered as read. All points of order against provisions in the bill, as
			 amended, are waived. The previous question shall be considered as ordered
			 on the bill, as amended, and on any further amendment thereto, to final
			 passage without intervening motion except one hour of debate equally
			 divided and controlled by the chair and ranking minority member of the
			 Committee on Education and the Workforce and one motion to recommit.
		2.The amendment described in this section is an amendment to S. 815 to strike section 6 of the bill
			 and insert the following:
			
				6.Exemption for religious organizationsThis Act shall not change the requirements of title VII of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e et seq.), pursuant to section 702(a) or 703(e)(2) of such Act (42
			 U.S.C. 2000e–1(a), 2000e–2(e)(2)), applicable to a religious corporation,
			 association, educational institution, or society with respect to the
			 employment of individuals of a particular religion to perform work
			 connected with the carrying on by such corporation, association,
			 educational institution, or society of its activities. Such organizations
			 are not exempt from the requirements of this Act to refrain from
			 discrimination based on sexual orientation or gender identity, in the same
			 manner as is required with respect to discrimination based on race, color,
			 sex and national origin under such title..
		3.Clause 1(c) of rule XIX shall not apply to the consideration of S. 815.
		
